Exhibit 10.6
AMENDED AND RESTATED VNUS SEVERANCE PLAN
FOR MANAGEMENT AND KEY EMPLOYEES
     The Board of Directors of VNUS Medical Technologies, Inc., a Delaware
corporation (the “Company”) has determined that it is in the best interests of
the Company and its stockholders to secure the continued services, dedication
and objectivity of certain officers and employees of the Company without concern
as to whether such officers or employees might be hindered or distracted by
personal uncertainties and risks in connection with a Change of Control. To
encourage the full attention and dedication to the Company by such officers and
employees, the Board of Directors of the Company has authorized the Company to
adopt this Amended and Restated VNUS Severance Plan (the “Plan”).
     1. Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:
          (a) “Administrator” means the person designated by the Board as the
administrator of this Plan.
          (b) “Base Salary” means the Participant’s annual rate of base salary
in effect immediately prior to the Effective Date.
          (c) “Board” means the Board of Directors of the Company.
          (d) “Bonus” means the Participant’s target bonus opportunity
determined immediately prior to the Effective Date under the Company’s annual
bonus plan.
          (e) “Cause” means (1) the willful and deliberate failure by a
Participant to perform his or her duties and responsibilities (other than as a
result of incapacity due to physical or mental illness) which is not remedied in
a reasonable period of time after receipt of written notice from the Company
specifying such failure, (2) willful misconduct by a Participant which is
demonstrably injurious to the business or reputation of the Company, or (3) a
Participant’s conviction of, or plea of guilty or nolo contendere to, a felony
or other crime involving moral turpitude. The Company must notify such
Participant that it believes “Cause” has occurred within ninety (90) days of its
knowledge of the event or condition constituting Cause or such event or
condition shall not constitute Cause hereunder.
          (f) “Change of Control” means the occurrence of any one of the
following events:
          (i) any “person” (as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the
October 20, 2008

 



--------------------------------------------------------------------------------



 



Exchange Act), directly or indirectly of securities of the Company representing
50% or more of the combined voting power of the Company’s then outstanding
securities; or
          (ii) during any period of two consecutive years (not including any
period prior to the execution of this Agreement) individuals who at the
beginning of such period constitute the Board and any new director whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
or
          (iii) the consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or sale or other disposition of all or substantially all of
the Company’s assets to an entity that is not wholly owned by the Company (a
“Sale”), unless immediately following such Reorganization or Sale, more than 50%
of the total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of either (x) the
surviving corporation or entity resulting from such Reorganization or the entity
which has acquired all or substantially all of the assets of the Company (in
either case, the “Surviving Entity”), or (y) if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership of 50% or more of
the total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Company voting securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company voting securities
were converted pursuant to such Reorganization or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company voting securities among the holders thereof immediately
prior to the Reorganization or Sale, or the stockholders of the Company approve
a plan of complete liquidation or dissolution of the Company.
          (g) “Company” means VNUS Medical Technologies, Inc., a Delaware
corporation and any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company, by operation of law, or otherwise.
          (h) “Date of Termination” means the date on which a Participant’s
employment with the Company terminates.
          (i) “Effective Date” means the date on which a Change in Control
occurs.
October 20, 2008

 



--------------------------------------------------------------------------------



 



          (j) “Good Reason” means the occurrence of any of the following without
the Participant’s express written consent: (1) any reduction in a Participant’s
annual rate of base salary in effect immediately prior to the Effective Date, as
such may be increased thereafter, (2) the termination or material reduction of
the levels of pension and welfare benefits that were provided to a Participant
immediately prior to the Effective Date, as such may be increased thereafter,
(3) the requirement by the Company that the Participant have his principal
location of work changed to any location that is in excess of 25 miles from its
location on the Effective Date, or (4) with respect to Participants that are
employees of the Company at the vice president level and above, removal of
duties customarily assigned to an employee with such Participant’s title, or a
substantial adverse alteration in the nature or status of such Participant’s
duties; provided, however, that a significant reduction in job responsibility
and/or authority shall not be deemed to have occurred simply by virtue of a
Change of Control, the fact that the Company becomes a subsidiary of another
entity or the Company’s status changing from publicly-traded to privately-held,
as a result of the Change in Control.
          (k) “Participant” means the CEO, vice presidents, directors and
managers of the Company, other than those persons whose most recent performance
evaluation is below standard.
          (l) “Plan” means this VNUS Severance Plan as set forth herein and as
amended from time to time.
          (m) “Qualifying Termination” means the termination of a Participant’s
employment by the Company other than for Cause or by a Participant for Good
Reason, which termination occurs during a Termination Period.
          (n) “Separation Benefit” means the benefit payable in accordance with
Section 2(a)(1) of this Plan.
          (o) “Service” means a Participant’s service with the Company.
          (p) “Termination Period” means, with respect to the occurrence of a
Change of Control, the period of time beginning with the Effective Date and
ending on the two-year anniversary of the Effective Date.
     2. Payments Upon Termination of Employment.
          (a) If, during a Termination Period, the employment of a Participant
who was a Participant at the Effective Date for such Termination Period is
terminated by reason of a Qualifying Termination, such Participant shall be
entitled to receive:
          (i) (A) if such termination occurs on or before the one year
anniversary of the Effective Date, a lump sum payment equal to the percent of
his or her Base Salary and Bonus shown in column A below, or (B) if such
termination occurs on a date following the one year anniversary of the Effective
Date but prior to the two year anniversary of the Effective Date, a lump sum
October 20, 2008

 



--------------------------------------------------------------------------------



 



payment equal to the percent of his or her Base Salary and Bonus shown in column
B below;
          (ii) continued coverage under any and all life, medical, dental,
vision and disability insurance in which such Participant was participating
immediately prior to the Effective Date. Such benefits will continue (A) if such
termination occurs on or before the one year anniversary of the Effective Date,
for the number of months shown in column A below following the Termination Date
or (B) if such termination occurs after the one year anniversary of the
Effective Date but prior to the two year anniversary of the Effective Date, for
the number of months shown in column B below following the Termination Date;
provided, however, that upon the Participant’s acceptance of comparable
employment, such continued coverage under plans and programs of the Company
shall be secondary to the benefits available, if any, from the benefit plans
provided by the Participant’s new employer; and
          (iii) full vesting and immediate exercisability of any outstanding
stock options or restricted stock units held by the Participant.
          (iv) immediate lapsing of all repurchase rights relative to shares
held by the Participant.

              A   B     Qualifying Termination   Qualifying Termination    
Within first year of   Between 1 and 2 years     Change of Control   after
Change of Control
CEO & vice presidents
  100% of Base Salary & Bonus   67% of Base Salary & Bonus
 
  12 months of benefits   8 months of benefits
Directors
  50% of Base Salary & Bonus   33% of Base Salary & Bonus
 
  6 months of benefits   4 months of benefits
Managers
  33% of Base Salary & Bonus   25% of Base Salary & Bonus
 
  4 months of benefits   3 months of benefits

          (b) Lump sum payments of amounts due a Participant pursuant to this
Section 2 shall be payable within ten (10) working days following the
Participant’s Date of Termination. The benefits described in this Section 2
shall be payable in addition to, and not in lieu of, all other accrued, vested
or deferred compensation, rights, options or other benefits which may be owed to
a Participant following termination of employment, including but not limited to
accrued sick pay and vacation pay, amounts or benefits payable under any bonus
or other compensation plan, stock option plan, stock ownership plan, stock
purchase plan, life insurance plan, health plan, disability plan or similar or
successor plan; provided, however, that any Separation Benefit a Participant is
entitled to hereunder shall be reduced by the amount of any cash payments in the
nature of separation allowance, severance pay, or “notice” pay which the Company
is
October 20, 2008

 



--------------------------------------------------------------------------------



 



required to pay such Participant upon termination of employment pursuant to any
applicable law or other severance program or arrangement. For this purpose,
unemployment compensation benefits shall not reduce the Separation Benefit
hereunder.
          (c) Notwithstanding anything contained in this Plan to the contrary,
to the maximum extent permitted by applicable law, amounts payable to a
Participant pursuant to Section 2 shall be made in reliance upon Treas. Reg.
Section 1.409A- 1(b)(9) (Separation Pay Plans) or Treas. Reg.
Section 1.409A-1(b)(4) (Short-Term Deferrals). For this purpose each installment
or monthly payment to which Participant is entitled under Section 2 shall be
considered a separate and distinct payment. In addition, (i) no amount deemed
deferred compensation subject to Section 409A of the Code and Treasury
Regulations and guidance thereunder (“Section 409A”) shall be payable pursuant
to Section 2 unless the Participant’s termination of employment constitutes a
“separation from service” within the meaning of Treas. Reg. Section 1.409A-1(h)
and (ii) if the Participant is deemed at the time of his or her separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, then to the extent delayed commencement of any portion of the
termination benefits to which Participant is entitled under this Plan is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the Participant’s termination
benefits shall not be provided to the Participant prior to the earlier of
(A) the expiration of the six-month period measured from the date of the
Participant’s “separation from service” with the Company (as such term is
defined in the Treasury Regulations issued under Section 409A) or (B) the date
of the Participant’s death. Upon the earlier of such dates, all payments
deferred pursuant to this Section 2(c) shall be paid in a lump sum to the
Participant, and any remaining payments due under this Plan shall be paid as
otherwise provided herein. The determination of whether the Participant is a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of
the time of his or her separation from service shall be made by the Company in
accordance with the terms of Section 409A (including without limitation Treas.
Reg. Section 1.409A-1(i) and any successor provision thereto). The reimbursement
of any expense under Section 2 and Section 5 herein shall be made no later than
December 31 of the year following the year in which the expense was incurred.
The amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year.
     3. Confidentiality. The benefits provided in Section 2 are expressly
conditioned upon Participant’s agreement not to, directly or indirectly, for a
period of one (1) year after his or her Date of Termination, disclose or utilize
any trade secrets or confidential information of the Company, and the provision
of such benefits shall immediately cease in the event of the Participant’s
violation of the provisions of this Section 3.
     4. Withholding Taxes. The Company may withhold from all payments due
hereunder all taxes which, by applicable federal, state, local or other law, it
is required to withhold therefrom.
October 20, 2008

 



--------------------------------------------------------------------------------



 



     5. Reimbursement of Expenses and Settlement of Disputes. If any contest or
dispute shall arise under this Plan involving termination of a Participant’s
employment or involving the failure or refusal of the Company to perform fully
in accordance with the terms hereof, the Company shall reimburse such
Participant, on a current basis, for all reasonable legal fees and expenses, if
any, reasonably incurred by such in connection with such contest or dispute (to
the extent the Participant prevails in such contest or dispute), provided, that,
if it is determined by a court or by arbitration that such Participant did not
enter into the contest or dispute in good faith, such Participant shall be
obligated to return to the Company such reimbursed fees and expenses. All
disputes hereunder shall be settled exclusively by arbitration in the State of
California in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitration award in any court
having jurisdiction. The Company shall bear all costs and expenses in connection
with the retention of the arbitration panel for any proceeding.
     6. Termination or Amendment of Plan.
          (a) Subject to paragraph (b) below, this Plan shall be in effect as of
May 3, 2001.
          (b) The Board shall have the right at any time prior to a Change of
Control, in its sole discretion, to terminate or amend the Plan, which right
includes, but is not limited to, the right to add any person to the Plan as a
Participant or to remove any Person from the Plan as a Participant. In no event
shall this Plan be terminated or amended following a Change of Control in any
manner which would adversely affect the rights or potential rights of a
Participant (or his or her dependents) under this Plan with respect to such
Change of Control.
     7. Successors.
          (a) This Plan shall not be terminated by any merger, consolidation,
share exchange or similar event involving the Company whereby the Company is or
is not the surviving or resulting entity. In the event of any merger,
consolidation, share exchange or similar event, the provisions of this Plan
shall be binding upon the surviving or resulting corporation or the person or
entity to which the Company’s assets are transferred.
          (b) Concurrently with any merger, consolidation, share exchange or
sale, lease or transfer of all or substantially all of its assets, the Company
will cause any successor or transferee unconditionally to assume all of the
obligations of the Company hereunder.
          (c) This Plan shall inure to the benefit of and be enforceable by each
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If a Participant shall
die while any amounts are payable to such Participant hereunder, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Plan to such Participant’s surviving spouse or, if none, to such
Participant’s estate.
October 20, 2008

 



--------------------------------------------------------------------------------



 



     8. No Mitigation, Offset. The obligation of the Company to provide a
Participant with the benefits specified in Section 2 and otherwise to perform
its obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against such Participant or others. In no event shall a Participant be obligated
to seek other employment or take other action by way of mitigation of the
amounts payable to such Participant under any of the provisions of this Plan and
such amounts shall not be reduced whether or not such Participant obtains other
employment, except as provided in Section 2(a)(ii) of this Plan.
     9. Governing Law; Law Validity. The interpretation, construction and
performance of this Plan, unless preempted by the Standard Participant
Retirement Income Security Act of 1974, as amended (“ERISA”), shall be governed
by and construed and enforced in accordance with the laws of the State of
California without regard to the principle of conflicts of laws. The invalidity
or unenforceability of any provision of this Plan shall not affect the validity
or enforceability of any other provision of this Plan, which other provisions
shall remain in full force and effect.
     10. Administration. The Plan shall be administered by the Administrator.
Consistent with the requirements of ERISA and the regulations of the Department
of Labor, the Administrator shall provide adequate written notice to any
Participant covered by the Plan whose claim for a Separation Benefit or other
benefits hereunder has been denied, setting forth specific reasons for such
denial, written in a manner calculated to be understood by such Participant and
affording such Participant a full and fair review of the decision denying the
claim.
     11. Miscellaneous.
          (a) The Company shall not be required to fund or otherwise segregate
assets to be used for the payment of any benefits under the Plan. The Company
shall make such payments only out of its general corporate funds, and therefore
its obligation to make such payments shall be subject to any claims of its other
creditors having priority as to its assets.
          (b) This Plan does not constitute a contract of employment or impose
on the Company any obligation to retain a Participant as an officer or employee
(as the case may be), to retain a Participant as a Participant (prior to a
Change in Control), not to change the status of a Participant’s employment, or
not to change the policies of the Company regarding termination of employment.
          (c) No rights of any Participant (or beneficiary) to payments of any
amounts under the Plan shall be sold, exchanged, transferred, assigned, pledged,
hypothecated or otherwise disposed of other than by will or by the laws of
descent and distribution.
October 20, 2008

 



--------------------------------------------------------------------------------



 



          (d) Unless the Company specifically provides otherwise, any benefits
payable under this Plan shall not be taken into account for purposes of
determining benefits payable to a Participant under any other benefit plan or
program.
          (e) The Company’s obligations hereunder shall be subject to all
applicable laws, and the Separation Benefit and other benefits payable hereunder
may be adjusted to comply with any such laws.
     IN WITNESS WHEREOF, the foregoing VNUS Severance Plan has been duly adopted
by the Board of Directors of the Company in 2001, and amended and restated as of
the 7th of November 2005, and amended and restated as of the 20th of
October 2008.

                  By:           Brian E. Farley, Chief Executive Officer       
              By:           Cindee Van Vleck, Interim Secretary &        Senior
Director of Human Resources   

October 20, 2008

 